OPINION ON MOTION FOR REHEARING
Appellee’s Motion for Rehearing reurges that Appellant’s Point of Error No. Two should be overruled as the evidence admitted was invited. In further support of this contention, additional evidence which was not referred to in its pre-submission brief is now cited. Tex.R.App.P. 74(f)(1) requires the facts that are pertinent to a point of error are to be stated, with reference to the pages in the record where the same may be found in an appellate brief. Failure to do this constitutes waiver of their consideration. Inpetco, Inc. v. Texas American Bank/Houston N.A., 722 S.W.2d 721 (Tex.App.—Houston [14th Dist.] 1986, writ ref’d n.r.e.).
Appellee also contends that Appellant’s Point of Error No. One was improperly *331cumulated with Point of Error No. Two, and the combined effect does not establish that the admission of those matters was reasonably calculated to cause and probably did cause rendition of an improper judgment in the case.
Why is there always a secret singing
When a lawyer cashes in?
Why does a hearse horse snicker
Hauling a lawyer away?
Carl Sandburg, The Lawyers Know Too Much. Lawyers, as a group, have endured public disfavor throughout the ages. They have been the paladins of unpopular causes and the vanguards of life and liberty. The misunderstanding of the lawyer’s purpose and means by the masses, the aggressive nature of the advocate, and the fact that members of the bar often profit from mankind’s miseries, produce distrust, begrud-gerey and disaffection. And they have had their share of sinners. This prevailing undercurrent of prejudice always stands ready to subvert the fairness of a trial. Because of this, the Appellee should refrain from overreach.
The introduction into evidence of systematic overbilling of clients by the Appellant, compounded by the proclamation that The State Bar of Texas had already verified the culpable conduct of the Appellant, would so jeopardize the credibility of the Appellant, that it was reasonably calculated to cause and probably did cause rendition of an improper judgment in the case. It is not required that the record demonstrate that “but for” the erroneous action, a different judgment would have necessarily have resulted. American Surety Company v. Semmons, 413 S.W.2d 732 (Tex.Civ.App.—Tyler 1967, writ ref'd n.r.e.).
Appellant additionally asserts that this Court’s reference to the cause being quasi criminal is in conflict with this Court’s decision in The State Bar of Texas v. Sutherland, 766 S.W.2d 340 (Tex.App.—El Paso 1989). Ballentine’s Law Dictionary 1190 (3d ed. 1969), defines quasi crime as “an act not of a nature making it a subject of criminal prosecution but for which a forfeiture or penalty may be imposed.” Disciplinary actions are civil in nature, and there is no conflict. Even though they are civil in nature and concern only conduct violative of the ethical standards of the profession, the possibility of the penalty of forfeiture of a law license is present. This carries the limited consideration of quasi crime expressed in our original opinion.
Appellee’s motion for rehearing is overruled.